The appellee sued the appellant to recover a city licence tax, levied by the city of Bessemer by ordinance upon the appellant;, for the privilege of doing business in said city “by carrying passengers or freight, either or both, from Bessemer to other points in the State, and for one dollar for a fee for issuing said license.”
The defendant filed several pleas, denying that it was liable for, or owes to the plaintiff the sum sued for, on the ground, among others, that it was doing the business of a common carrier, and engaged, among other things, in intoreststate commerce,'and that the alleged ordinance of the city was null and void, and contrary to Art. I. § 8 of the Constitution of the United States, in that it attempts to impose a tax upon interstate commerce, and to regulate the conditions upon which such commerce may be carried on, in a portion of the State of Alabama.
The cause was tried by the court without the intervention of a jury, and judgment rendered for the plaintiff. From this judgment the present appeal is prosecuted.
This court holds that the ordinance of the city was not void, and that the statutory charter conferring the power upon the municipality to levy such a license tax was not violative of the Constitution of the United States or of Alabama, citing Holt v. May & Ald. of Birmingham, 111 Ala. 369; Anniston v. So. Railway Co., 112 Ala. 557.
The judgment is affirmed.
Opinion by
McClellan, J.